Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 8/11/2022 has been entered.  An action on the RCE follows.

Summary of claims

3.	Claims 1-8 are pending, 
	Claim 1 is amended,
	Claim 1 is independent claim,
Claims 1-8 are rejected.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed on 8/11/2022, with respect to the rejection(s) of claim(s) 1-8 under 103 have been fully considered but are not persuasive.
	Applicant argued the cited references including Harter, Larschan and Gompert did not teach the newly amended limitations cited in claim 1, recited as, “with the electronic driver scorecard being an overall numeric rating.” Applicant argued Harter disclosed a system for logging performance of a driver operating a vehicle including hours of service (HOS) data such as duty hours, sleeper hours, driving hours and on duty hours, but Harter did not disclose HOS analysis data in the format of overall numeric rating. Further, Applicant argued Gompert did not disclose HOS data, and, Gompert is directed at emergency vehicles which are exempt from HOS regulations, accordingly, the teachings in Harter and Gompert should not be combined. Examiner respectfully disagrees.
	In response, Examiner respectfully submits that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	Both of Harter and Gompert direct to collecting, analyzing, and generating performance report data based on the monitored vehicle data and driver data. Harter clearly discloses acquiring vehicle operation data and driver operation data including HOA data, calculating parameters such as HOS, generating driver performance reports, and generating alerts on driver performance based on a set of predetermined FMCSA safety rules (Harter: ([0032]; operating parameters monitored included speed, hours of service, operating status, ignition switch status, trip distance, total vehicle distance, and the like; [0042], the graphical user interface prompts operators for information and displays information such as an hours-of-service of a particular operator and other information; [0046] the “Reports” option allows a driver to generate or access information such as daily hours; [0053], calculating parameters such as hours-of-service information of the operator and alerts the operator or the carrier of any violations of predetermined FMCSA rules). Harter does not expressly disclose presenting driver performance data in the format of an overall numeric score. Gompert is cited to disclose generating driver score report based on the collected driver performance data, the safety report includes a calculated score, which is a numeric value, for example, in Fig. 13, a Road Safety Report shows a safety level value 4 for driver Rick Greeley, 4 is determined based on the calculated numeric score for driver Rick Greeley (Gompert Provisional Application No. 61656527: [0048], [0050], determining a safety score for the current driver based at least partially on the vehicle data record; [0214], safety report includes the calculated score; [0216], “grading report,” “green report” that grades driver performance as it relates to speed, forces, throttle position, oxygen sensor values, and idle time). It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Harter using the teachings of Gompert to expressly include processing and presenting driver score based on the calculated data.  It would provide Harter’s fleet data management system with the enhanced capability of providing more detailed information regarding driver performance data so the determination would be made based on accurate data.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


5.	Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas Harter et al (US Publication 20080188217 A1, hereinafter Harter), and in view of Bradley Larschan et al (US Publication 20070050108 A1, hereinafter Larschan), 
 And further in view of Jeff Gompert et al (US Publication 20130332004 A1, with provisional application No. 61656527 filed 6/7/2012, hereinafter Gompert; Note: paragraph numbers and figure numbers cited in Gompert refer to paragraph numbers and figure numbers in provisional application No. 61656527).

As for independent claim 1, Harter discloses: A fleet management system ([0006], to meet the need of operators to manager their drivers and fleets, it is useful for carriers to have systems available for collecting and communicating information relating to tasks which must be performed under various regulations in order for the company to show that it and its drivers are in compliance), comprising: (i) a data acquisition device that is mounted inside a vehicle and is electronically connected to a diagnostic port of an engine control module (ECM) of the vehicle via an input cable which electronically connects to a mating connector of the ECM within the vehicle ([0007], the vehicle includes a controller and a base unit, the controller is positioned in the vehicle, and monitors one or more operating parameters of the vehicle, the base unit is mounted in the vehicle, and is connected to the controller to receive and store the one or more operating parameters from the device; [0032], the commercial motor vehicle includes and engine that drives the CMV, and is controlled by an electronic control unit (ECU) that determines operating information or parameters from the engine, and other parts of the CMV; [0033], the base unit communicates with the portable device through a cable or wireless link, the link may be a serial cable, such as a USB cable; [0042], the smart phone wirelessly connects to the base unit via Bluetooth or other wireless connections, or is wired to the base unit via one or more cables; see more in Larschan), wherein the data acquisition device determines a communication protocol to use for communication with the ECM in part by detecting one or more of a configuration of the mating connector of the ECM or the configuration of a converter that is attached to the input cable that connects to the ECM ([0031], the vehicle operating parameter collected through the vehicle information system and information such as operator identity from a portable device are wirelessly communicated to a remote host through a network such as the Internet; [0033], the base unit communicates with the portable device through a cable or wireless link, the link may be a serial cable, such as a USB cable; see more in Larschan), and wherein the data acquisition device captures vehicle data associated with the vehicle via the ECM and wirelessly communicates the vehicle data to a portable wireless data transfer and display device via a first short-range wireless communication component embedded within the data acquisition device ([0031], the vehicle operating parameter collected through the vehicle information system and information such as operator identity from a portable device are wirelessly communicated to a remote host through a network such as the Internet; [0041], the base unit includes a Bluetooth interface that communicates with the mobile devices that are capable of Bluetooth wireless communications; [0042], the smart phone wirelessly connects to the base unit via Bluetooth or other wireless connections, or is wired to the base unit via one or more cables); (ii) the portable wireless data transfer and display device ([0033], the performance monitoring system includes a portable device such as a mobile phone, a personal-digital-assistant, a laptop computer. Or the like) that includes: a user interface (Figs. 4-17); a display (Figs. 4-17); a second short-range wireless communication component ([0041], the base unit includes a Bluetooth interface that communicates with the mobile devices that are capable of Bluetooth wireless communications; [0042], the smart phone wirelessly connects to the base unit via Bluetooth or other wireless connections, or is wired to the base unit via one or more cables); a long-range wireless communication component (Abstract, the vehicle operating parameter collected through the vehicle information system and operator information collected from a portable device are wirelessly communicated to a remote host though a network such as the Internet); a memory configured to store instructions ([0034], a memory module); a processor communicatively coupled with the memory ([0034], a processor), the processor configured to execute the instructions to: input driver information of a driver associated with the vehicle on the user interface ([0042], the smart phone includes an input keyboard to allow operators to enter operator or driver, and trip information), wherein the driver information includes hours of service (HOS) data ([0032]; operating parameters monitored included speed, hours of service, operating status, ignition switch status, trip distance, total vehicle distance, and the like; [0042], the graphical user interface prompts operators for information and displays information such as an hours-of-service of a particular operator and other information; [0046] the “Reports” option allows a driver to generate or access information such as daily hours; [0053], calculating parameters such as hours-of-service information of the operator and alerts the operator or the carrier of any violations of predetermined FMCSA rules); receive, at the second short-range wireless communication component, the vehicle data from the data acquisition device via a short-range communication link, wherein the short-range communication link includes one or more of a Bluetooth, wireless Ethernet (WiFi), ZigBee, near-field communications (NFC), infrared (IrDA), or a block linear turbo equalization (BLTE) ([0041], the base unit includes a Bluetooth interface that communicates with the mobile devices that are capable of Bluetooth wireless communications; [0042], the smart phone wirelessly connects to the base unit via Bluetooth or other wireless connections, or is wired to the base unit via one or more cables); store the vehicle data received from the data acquisition device in the memory of the portable wireless data transfer and display device ([0035], the memory module stores a log of data retrieval history); generate a driver summary electronic report by processing the vehicle data received from the data acquisition device and the driver information input on the user interface ([0053], a log summary lists all duty entries the operator submitted through the portable device; [0054], the log summary summarizes log entries for a trip administered by the driver); present on the display of the portable wireless data transfer and display device at least one of: the vehicle data, the driver information, or driver summary electronic report to the user via the display ([0053], a log summary lists all duty entries the operator submitted through the portable device; [0054], the log summary summarizes log entries for a trip administered by the driver); and transmit, via the long-range wireless communication component, the vehicle data, the driver information, and the driver summary electronic report to a remote network device over a wireless network (Abstract, the vehicle operating parameter collected through the vehicle information system and operator information collected from a portable device are wirelessly communicated to a remote host though a network such as the Internet); and (iii) the remote network device that receives the vehicle data, the driver information, and the driver summary electronic report from the portable wireless data transfer and display device over the wireless network (Abstract, the vehicle operating parameter collected through the vehicle information system and operator information collected from a portable device are wirelessly communicated to a remote host though a network such as the Internet; [0053], once the log is received at the remote host application, the remote host application stores and calculates parameters such as hours-of-service information of the operator), wherein the remote network device: processes the vehicle data and the driver information into an electronic driver scorecard with a network processor of the remote network device ([0053], once the log is received at the remote host application, the remote host application stores and calculates parameters such as hours-of-service information of the operator; see more in Gompert), wherein the electronic driver scorecard is modifiable based on a set of selected safety and efficiency criteria (see more in Gompert); and display, on a display of the remote network device, the electronic driver scorecard based on the set of selected safety and efficiency criteria ([0053], once the log is received at the remote host application, the remote host application stores and calculates parameters such as hours-of-service information of the operator; see more in Gompert);
Harter discloses an electronic control unit (ECU) that determines operating information or parameters from the engine, and other parts of the CMV ([0032]) but does not expressly disclose a diagnostic port of an engine control module of the vehicle, in an analogous art of collecting and managing vehicle information and driver information in a fleet management system, Larschan discloses: a data acquisition device that is mounted inside a vehicle and is electronically connected to a diagnostic port of an engine control module (ECM) of the vehicle via an input cable which electronically connects to a mating connector of the ECM within the vehicle ([0007], the operating data is recorded with an on-board recorder that is hard-wired to a data bus, for example, an engine control module, of the vehicle, coupled to a vehicle mileage sensing system, and linked to a global navigation satellite system), wherein the data acquisition device determines a communication protocol ([0150], [0155], [0156], using Bluetooth as the communication protocol) to use for communication with the ECM in part by detecting one or more of a configuration of the mating connector of the ECM or the configuration of a converter that is attached to the input cable that connects to the ECM ([0007], the operating data is recorded with an on-board recorder that is hard-wired to a data bus, for example, an engine control module, of the vehicle, coupled to a vehicle mileage sensing system, and linked to a global navigation satellite system);
Harter and Larschan are in analogous art because they are in the same field of endeavor, collecting, communicating, analyzing and displaying vehicle data and driver data. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Harter using the teachings of Larschan to expressly include an engine control module of the vehicle.  It would provide Harter’s vehicle and driver data management system with enhanced capability of collecting and processing data in order to determine the compliance.
Further, Harter discloses generating driver data performance report and summary but does not expressly disclose generating driver score report including an overall numeric rating, Gompert discloses: wherein the remote network device: processes the vehicle data and the driver information into an electronic driver scorecard with a network processor of the remote network device (Gompert Provisional Application No. 61656527: [0048], [0050], determining a safety score for the current driver based at least partially on the vehicle data record; [0214], safety report includes the calculated score; [0216], “grading report,” “green report” that grades driver performance as it relates to speed, forces, throttle position, oxygen sensor values, and idle time), wherein the electronic driver scorecard is modifiable based on a set of selected safety and efficiency criteria (Gompert Provisional Application No. 61656527: [0104], performing vehicle data management, driver performance and safety data management, [0113] the vehicle data manager collects information about driver behavior and/or performance, and sends the information, for example alerts about overforce or overspeed conditions, to the enterprise user, alerts about driver performance issues or safety concerns may also be sent to a user via a mobile device; [0192], may edit time range in the report query; [0219], permit a user to edit values); and displaying, on a display of the remote network device, the electronic driver scorecard  based on the set of selected safety and efficiency criteria (Gompert Provisional Application No. 61656527: [0078], receiving the report generation request with a web server, and generating a report for display includes sending the report to a web browser application that is communicably coupled to the web server; [0214], safety report includes the calculated score; [0216], “grading report,” “green report” that grades driver performance as it relates to speed, forces, throttle position, oxygen sensor values, and idle time), with the electronic driver scorecard being an overall numeric rating (Gompert Provisional Application No. 61656527: Fig. 13, a Road Safety Report shows a safety level value 4 for driver Rick Greeley, 4 is determined based on the calculated numeric score for driver Rick Greeley). 
Harter and Gompert are in analogous art because they are in the same field of endeavor, collecting, communicating, analyzing and displaying vehicle data and driver data. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Harter using the teachings of Gompert to expressly include processing and presenting driver score based on the calculated data.  It would provide Harter’s fleet data management system with the enhanced capability of providing more detailed information regarding driver performance data so the determination would be made based on accurate data.

As for dependent claim 2, Harter-Larschan-Gompert further discloses: wherein the driver summary electronic report includes the driver's information (Harter: [0032]; operating parameters monitored included speed, hours of service, operating status, ignition switch status, trip distance, total vehicle distance, and the like; [0046] the “Reports” option allows a driver to generate or access information such as daily hours; Larschan: Abstract, creating an hours of service log). As for dependent claim 3, Harter-Larschan-Gompert further discloses: alter one of the driver information or the driver summary electronic report via the user interface of the portable wireless data transfer and display device that affects the driver's HOS information (Harter: [0053], storing and calculating parameters such as hours-of-service information of the operator and alerts the operator or the carrier of any violations of predetermined rules; Larschan: [0031], alerting a driver is not in compliance with applicable hours of service laws or regulations). 
As for dependent claim 4, Harter-Larschan-Gompert further discloses: the data acquisition device further includes a global positioning system (GPS) receiver that receives signals from GPS satellites to determine a location of the vehicle (Harter: [0033], a global position satellite system communicates with the ECU and/or the base unit so that information from the GPS system (such as time and location) is available to the CMV; Larschan: [0007], the operating data is recorded with an on-board recorder that is hard-wired to a data bus, for example, an engine control module, of the vehicle, coupled to a vehicle mileage sensing system, and linked to a global navigation satellite system). As for dependent claim 5, Harter-Larschan-Gompert further discloses: the data acquisition device further includes an accelerometer to detect one or more of a movement of the vehicle, acceleration, deceleration, braking, or lane changes of the vehicle, and store the detected information as the vehicle data in a computer readable memory component of the data acquisition device (Harter: [0032], operating parameters monitored included speed, hours of service, operating status, ignition switch status, trip distance, total vehicle distance, and the like; Larschan: [0056], the vehicle mileage sensing system includes a speed sensor and a vehicle odometer; Fig. 2, data is stored in memory; Gompert Provisional Application 61656527: [0004], receiving an accelerometer signal from an accelerometer mounted in a vehicle and determining an accelerometer specific force based on the accelerometer signal). As for dependent claim 6, Harter-Larschan-Gompert further discloses: the electronic driver scorecard is one or more of an overall numeric rating or an alphanumerical rating (Gompert Provisional Application 61656527: [0048], determining a safety score for the current driver; [0198], the overspeed report may summarize the total number, duration, and distance of overspeeds). 
As for dependent claim 7, Harter-Larschan-Gompert further discloses: the set of selected safety and efficiency criteria are selected from a group consisting of: a fuel analysis (Larschan: Abstract, a fuel tax log; Gompert Provisional Application 61656527: [0212], fuel report), a speed analysis (Larschan: [0056], a speed sensor and a vehicle odometer; Gompert Provisional Application 61656527: [0101], a report showing vehicle speed, engine speed, ignition, left turn, right turn, brake activation, spotter switch activation, reverse activation, emergency light activation, siren activation), a speeding analysis (Gompert Provisional Application 61656527: Fig. 11, overspeed report), an accident analysis (Gompert Provisional Application 61656527: [0102], vehicle accident analysis], a violations analysis (Larschan: [0136], traffic violations and high risk driver data; Gompert Provisional Application 61656527: [0109], safety violations), a hard brake analysis, a high-speed brake analysis, an idle analysis, a regulatory compliance analysis (Larschan: Abstract, indicating to the driver whether the driver is in-compliance or out-of-compliance with the applicable governmental reporting requirement; Gompert Provisional Application 61656527: [0161], evidence compliance with a particular regulation, standard, and/or protocol), an hours of driving analysis (Larschan: Abstract, an hours of service log), a vehicle maintenance analysis (Gompert Provisional Application 61656527: [0082], vehicle maintenance data and vehicle safety performance data), a cargo maintenance analysis, a corporate rule compliance analysis, a delivery history analysis (Gompert Provisional Application 61656527: [0234], driver’s driving history data), or a delivery time analysis.

As for dependent claim 8, Harter-Larschan-Gompert further discloses: the inputted driver information affects hours of service (HOS) for the driver(Harter: [0032], operating parameters monitored included speed, hours of service, operating status, ignition switch status, trip distance, total vehicle distance, and the like); and the displaying, on the display of the remote network device by the remote network device, the electronic driver scorecard based on the set of selected safety and efficiency criteria includes regulatory compliance analysis for HOS compliance (Harter: [0053], once the log is received at the remote host application, the remote host application stores and calculates parameters such as hours-of-service information of the operator; Larschan: Abstract, an hours of service log and a fuel tax log are created from the operating data, the method includes comparing the driver’s hours of service log to an applicable requirement, indicating to the driver whether the driver is in-compliance or out-of-compliance with the applicable governmental reporting requirement; [0026], supporting a connection with a receiver external to the vehicle and under control of authorities; [0031], wirelessly notifying, signaling, alerting or informing authorities that a driver is not in compliance with applicable hours of service laws or regulation; transmitting driver hours of service data to law enforcement via wirelessly; displaying data wireless; [0077], sharing a driver’s hours of service includes transmitting driver hours of service data from an on-board recorder of a vehicle to law enforcement via a wireless network; [0101], indicating lights provide a visual indication of whether the driver’s hours of service is in compliance or out-of-compliance with applicable hours of service regulations, for example, a red light, a green light and a yellow light would be displayed as “score” for compliance, e.g., a red light indicates out-of-compliance, a green light indicates in-compliance; [0109], the hours of service log is created from date, time, mileage and duty status; [0112], data reporting includes using recorder to provide information to the driver by displaying on display device the hours of service log and compliance status with display and indicator lights; [0124], a graphical representation of an hours of service log includes duty status on the vertical axis, and hours of the day on the horizontal axis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hua Lu/
Examiner, Art Unit 2171